Citation Nr: 0640241	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-34 868	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for a post-
operative scar of the right groin, currently valuated as 10 
percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel







INTRODUCTION

The veteran had active service from September 1947 to 
September 1956 in the United States Marine Corps and from 
September 1956 to January 1961 in the United States Air 
Force.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

A hearing before the undersigned sitting at the RO in 
Roanoke, Virginia was held in April 2004.  A transcript of 
that hearing is of record.  The Board remanded this case on 
July 5, 2005 for further development.  This case now returns 
to the Board.


FINDING OF FACT

Competent evidence of record demonstrates that the 
symptomatology of the right groin disability includes 
constant pain and diminished instability and endurance, and, 
resolving reasonable doubt in the veteran's favor, is most 
analogous to malunion of a femur with a marked hip 
disability.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no greater, for 
a post-operative scar of the right groin, since October 2, 
2002, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7802-7804 
(2003-2006), § 4.71a, Diagnostic Code 5255 (2003-2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
the appellant's claim.  This is so because the Board is 
taking action favorable to the appellant on the issue in 
appellate status and a decision at this point poses no risk 
of unfair prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

VA contacted the veteran pursuant to the Board's July 5, 2005 
remand order, requesting that he identify all VA medical 
facilities where he has received treatment for his right 
groin disability so that VA could request copies of his 
records for consideration in this proceeding.  Also pursuant 
to the remand, VA scheduled the veteran for a medical 
examination to determine the severity of his right groin 
disability.  The record does not reflect that the veteran 
responded to VA's request for evidence and information or 
attended the VA examination that was scheduled on his behalf.  
However, on review the Board finds sufficient competent 
evidence of record supporting a favorable decision, as 
discussed below.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
However, in light of the fact that the Board is taking action 
favorable to the veteran by granting an increased rating, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, as any defect with respect to 
the effective date portion of the notice will be rectified by 
the RO when effectuating the award.  For the above reasons, 
it is not unfairly prejudicial to the appellant for the Board 
to proceed to finally decide the issue discussed in this 
decision. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

VA initially rated the veteran's right groin disability in 
1961 as 10 percent disabling under the criteria for painful 
superficial scars.  This criteria is no longer in effect, 
having been amended effective August 30, 2002, just before VA 
received the veteran's October 2002 request for an increased 
rating.  See 67 Fed. Reg. 49,590 (July 31, 2002) (now 
codified as amended at 38 C.F.R § 4.118 (2003-2006)).

Under the amended criteria for Diagnostic Code 5255, a 10 
percent disability evaluation is warranted for scars, other 
than of the head, face or neck, that are superficial and that 
do not cause limited motion, covering an area or areas of 144 
square inches or greater, or for scars that are superficial 
and unstable, or for scars that are, as here, superficial and 
painful on examination.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7802-7804 (2003-2006).  Ratings 
greater than 10 percent are warranted on evidence of limited 
motion, with a scar area greater than 12 square inches or 77 
square centimeters.  Id.

In view of competent evidence of record reflecting that the 
veteran also experiences right hip pain, the Board also 
considers the rating criteria set forth under Diagnostic Code 
5255 for impairment of the femur.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2006).  Under Diagnostic Code 5255, 
evidence of malunion of the femur with slight knee or hip 
disability warrants the assignment of a 10 percent disability 
rating.  Id.  The next higher disability evaluation of 20 
percent requires evidence of malunion of the femur with 
moderate knee or hip disability.  Id.  In addition, a 30 
percent disability evaluation necessitates evidence of 
malunion of the femur with marked knee or hip disability.  
Id.  Evidence of either a fracture of the surgical neck of 
the femur with a false joint or a fracture of the shaft or 
anatomical neck of the femur with nonunion, with weight-
bearing preserved with the aid of a brace, but without loose 
motion will result in the assignment of a 60 percent 
disability rating. Id.

In the present case, VA outpatient treatment records dated in 
January 2003 reflect that the veteran complained of constant 
pain in his right groin, 5-6 on a scale of ten.  The 
treatment record indicates that the veteran took medication 
or received  treatments for pain, although neither was 
specifically identified in the record.

A VA outpatient treatment record dated in June 2003 reflects 
that the veteran complained of right hip and groin pain, 
constant at times, estimated at 8 on a scale of 10.  It was 
noted that the veteran was taking Diclofenac and aspirin for 
pain.

A VA examination report dated in October 2003 reflects that 
the veteran has an intact hypo-pigmented healed scar of the 
right groin, which measured approximately 6 cm by 1 cm.  
There was pain on palpation, some underlying tissue loss with 
a slight depression inferiorly of the groin.  There was no 
limitation of motion of the hip joint secondary to the scar.  
The examiner diagnosed, in part, right groin excision with 
residual scar and residual pain.

During his Board hearing in April 2004, the veteran testified 
that his right groin disability had grown worse.  The veteran 
also stated that diminished endurance due to his right groin 
disability limits his walking distance to just 200 or 300 
feet.  He also stated that he lives with his son in his three 
story home, and that his right groin disability makes it 
difficult for the veteran to climb stairs.  Significantly, 
the veteran testified that his right groin disability causes 
him to fall even on flat surfaces, and that his right leg 
gives out because of pain associated with the groin injury, 
citing one 90-day period during which he fell 10 times.  He 
also stated that when he falls, the groin disability makes it 
impossible to put sufficient pressure on his right leg to get 
up without assistance.  The Board notes that the veteran's 
testimony is competent evidence when describing symptoms of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

On review, competent medical evidence shows that the veteran 
experiences significant and sometimes constant pain combined 
with diminished stability and endurance, rendering the 
veteran's right groin disability most analogous to the 
schedular criteria for malunion of the femur with marked hip 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5255.  
Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the symptomatology of the veteran's service-
connected right groin disability most nearly approximates the 
criteria for a disability evaluation to 30 percent under 
Diagnostic Code 5255.  See 38 C.F.R. §§ 4.3, 4.7.  A higher 
evaluation under Diagnostic Code 5255 is not warranted 
because there is no competent evidence of record showing that 
the veteran has a fracture of the femur with nonunion or 
false movement or false joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  Further, a rating higher than 10 percent under 
Diagnostic Codes 7802-7804 is not warranted in the absence of 
competent evidence of record showing limitation of motion of 
the veteran's hip or a scar larger than 12 square inches or 
77 square centimeters.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7802-7804.

The Board has also considered disability ratings under 
Diagnostic Codes 5313-5318 for disabilities involving muscle 
groups associated with the pelvic girdle and thigh.  See 
38 C.F.R. § 4.73, Diagnostic Codes 5313-5318 (2006) (Muscle 
Groups XIII-XVIII).  However, with no competent evidence of 
record demonstrating a moderately severe or severe disability 
involving any of these muscle groups, Diagnostic Codes 5313-
5318 are not for application.  See 38 C.F.R. § 4.56(d) (2006) 
(criteria for evaluation of muscle disabilities).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).  Inasmuch as 
Diagnostic Codes 5255, 7802-7804 are not based on limitation 
of motion, and objective medical evidence reflects no 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 do not apply.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2006).  However, there is no competent 
evidence that the condition causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  38 C.F.R. § 3.321; VAOPGCPREC 6-
96; Floyd v. Brown, 9 Vet. App. 88 (1996).

At no time during the pendency of this appeal has the 
veteran's disability met the requirements for a rating other 
than 30 percent.  Therefore, a staged rating is not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).



ORDER

Entitlement to an increased rating to 30 percent, but no 
more, for a post-operative scar of the right groin, since 
October 2, 2002, is granted, subject to the regulations 
governing the award of monetary benefits.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


